[Cite as State ex rel. Austin v. Knab, 127 Ohio St. 3d 118, 2010-Ohio-4982.]




    THE STATE EX REL. AUSTIN, APPELLANT, v. KNAB, WARDEN, APPELLEE.
  [Cite as State ex rel. Austin v. Knab, 127 Ohio St. 3d 118, 2010-Ohio-4982.]
Habeas corpus — Petition fatally defective — Failure to comply with verification
        requirement of R.C. 2725.04 — Court of appeals’ dismissal of petition
        affirmed.
 (No. 2010-1096 — Submitted October 13, 2010 — Decided October 19, 2010.)
       APPEAL from the Court of Appeals for Ross County, No. 10CA3143.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Raymond Dean Austin, for a writ of habeas corpus to
compel his release from prison.           Austin’s petition was fatally defective and
subject to dismissal because he failed to comply with the verification requirement
of R.C. 2725.04. Hughley v. Saunders, 123 Ohio St. 3d 90, 2009-Ohio-4089, 914
N.E.2d 370, ¶ 1. Although Austin’s petition contains several notarizations, there
is no notarized statement in which he expressly swears to the truth of the
allegations in the eight “grounds” listed in his petition. Id.; Chari v. Vore (2001),
91 Ohio St. 3d 323, 327-328, 744 N.E.2d 763. Moreover, even if his petition were
not fatally defective, he failed to state any meritorious claims that would warrant
issuance of the requested extraordinary relief in habeas corpus. See, e.g., Turner
v. Brunsman, 123 Ohio St. 3d 445, 2009-Ohio-5588, 917 N.E.2d 269, ¶ 1 (claim of
nonjurisdictional sentencing errors is not cognizable in habeas corpus); State ex
rel. White v. Ohio Adult Parole Auth., 98 Ohio St. 3d 290, 2003-Ohio-773, 783
N.E.2d 900, ¶ 3 (no inherent or constitutional right to be released before
expiration of prison sentence).
                                                                        Judgment affirmed.
                            SUPREME COURT OF OHIO




       BROWN,     C.J.,   and     PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Raymond Dean Austin, pro se.
       Richard Cordray, Attorney General, and William H. Lamb, Assistant
Attorney General, for appellee.
                           ______________________




                                             2